
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.5

EXHIBIT A

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

Original Issue Date: February    , 2005
Original Conversion Price (subject to adjustment herein): $5.00

    $        

--------------------------------------------------------------------------------


8% CONVERTIBLE DEBENTURE


        THIS DEBENTURE is one of a series of duly authorized and issued 8%
Convertible Debentures of Isonics Corporation, a California corporation, having
a principal place of business at                        (the "Company"),
designated as its 8% Convertible Debenture (the "Debenture(s)").

        FOR VALUE RECEIVED, the Company promises to pay
to                        or its registered assigns (the "Holder"), or shall
have been paid pursuant to the terms hereunder, the principal sum of
$                        by February 28, 2007, or such earlier date as the
Debentures are required or permitted to be repaid as provided hereunder (the
"Maturity Date"), and to pay interest to the Holder on the aggregate unconverted
and then outstanding principal amount of this Debenture in accordance with the
provisions hereof. This Debenture is subject to the following additional
provisions:

        Section 1.    Definitions.    For the purposes hereof, in addition to
the terms defined elsewhere in this Debenture: (a) capitalized terms not
otherwise defined herein have the meanings given to such terms in the Purchase
Agreement, and (b) the following terms shall have the following meanings:

        "Alternate Consideration" shall have the meaning set forth in
Section 5(d).

        "Base Conversion Price" shall have the meaning set forth in
Section 5(b).

        "Business Day" means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

        "Buy-In" shall have the meaning set forth in Section 4(d)(v).

        "Change of Control Transaction" means the occurrence after the date
hereof of any of (i) an acquisition after the date hereof by an individual or
legal entity or "group" (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 33% of the voting securities of the Company, or (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving

1

--------------------------------------------------------------------------------






effect to such transaction, the stockholders of the Company immediately prior to
such transaction own less than 66% of the aggregate voting power of the Company
or the successor entity of such transaction, or (iii) the Company sells or
transfers its assets, as an entirety or substantially as an entirety, to another
Person and the stockholders of the Company immediately prior to such transaction
own less than 66% of the aggregate voting power of the acquiring entity
immediately after the transaction, (iv) a replacement at one time or within a
three year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (v) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(iv).

        "Closing Price" means on any particular date (a) the last reported
closing bid price per share of Common Stock on such date on the Trading Market
(as reported by Bloomberg L.P. at 4:15 PM (New York time), or (b) if there is no
such price on such date, then the closing bid price on the Trading Market on the
date nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New
York time) for the closing bid price for regular session trading on such day),
or (c) if the Common Stock is not then listed or quoted on a Trading Market and
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price of the Common Stock for such date (or the nearest preceding
date) on the OTC Bulletin Board (as reported by Bloomberg L.P. at 4:15 PM (New
York time), (d) if the Common Stock is not then listed or quoted on the Trading
Market and if prices for the Common Stock are then reported in the "pink sheets"
published by the Pink Sheets LLC (formerly the National Quotation Bureau
Incorporated) or a similar organization or agency succeeding to its functions of
reporting prices, the most recent bid price per share of the Common Stock so
reported, or (e) if the shares of Common Stock are not then publicly traded the
fair market value of a share of Common Stock as determined by a qualified
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Shares then outstanding.

        "Common Stock" means the common stock, no par value, of the Company and
stock of any other class into which such shares may hereafter be reclassified or
changed.

        "Conversion Date" shall have the meaning set forth in Section 4(a).

        "Conversion Price" shall have the meaning set forth in Section 4(b).

        "Conversion Shares" means the shares of Common Stock issuable upon
conversion of Debentures or as payment of interest in accordance with the terms.

        "Debenture Register" shall have the meaning set forth in Section 2(c).

        "Dilutive Issuance" shall have the meaning set forth in Section 5(b).

        "Dilutive Issuance Notice" shall have the meaning set forth in
Section 5(b).

        "Effectiveness Period" shall have the meaning given to such term in the
Registration Rights Agreement.

        "Equity Conditions" shall mean, during the period in question, (i) the
Company shall have duly honored all conversions and redemptions scheduled to
occur or occurring by virtue of one or more Notice of Conversions, if any, (ii)
all liquidated damages and other amounts owing in respect of the Debentures
shall have been paid; (iii) there is an effective Registration Statement
pursuant to which the Holder is permitted to utilize the prospectus thereunder
to resell all of the shares issuable pursuant to the Transaction Documents (and
the Company believes, in good faith, that

2

--------------------------------------------------------------------------------






such effectiveness will continue uninterrupted for the foreseeable future),
(iv) the Common Stock is trading on the Trading Market and all of the shares
issuable pursuant to the Transaction Documents are listed for trading on a
Trading Market (and the Company believes, in good faith, that trading of the
Common Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (v) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to the Transaction Documents, (vi) there is then
existing no Event of Default or event which, with the passage of time or the
giving of notice, would constitute an Event of Default, (vii) all of the shares
issued or issuable pursuant to the transaction proposed would not violate the
limitations set forth in Sections 4(c)(i) and 4(c)(ii) and (viii) there is no
pending or proposed Fundamental Transaction, Change of Control Transaction or
acquisition transaction that has not been publicly announced.

        "Event of Default" shall have the meaning set forth in Section 8.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fundamental Transaction" shall have the meaning set forth in
Section 5(d).

        "Forced Conversion Notice" shall have the meaning set forth in
Section 6(c).

        "Force Conversion Notice Date" shall have the meaning set forth in
Section 6(c).

        "Interest Conversion Rate" means the lesser of (a) the Conversion Price
and (b) the 90% of the lesser of (i) the average of the 20 Closing Prices ending
on the Trading Day immediately prior to the applicable Interest Payment Date or
(ii) the average of the 20 Closing Prices ending on the Trading Day immediately
prior to the date the applicable interest payment shares are issued and
delivered if after the Interest Payment Date.

        "Interest Payment Date" shall have the meaning set forth in
Section 2(a).

        "Late Fees" shall have the meaning set forth in Section 2(d).

        "Mandatory Prepayment Amount" for any Debentures shall equal the sum of
(i) the greater of: (A) 130% of the principal amount of Debentures to be
prepaid, plus all accrued and unpaid interest thereon, or (B) the principal
amount of Debentures to be prepaid, plus all other accrued and unpaid interest
hereon, divided by the Conversion Price on (x) the date the Mandatory Prepayment
Amount is demanded or otherwise due or (y) the date the Mandatory Prepayment
Amount is paid in full, whichever is less, multiplied by the Closing Price on
(x) the date the Mandatory Prepayment Amount is demanded or otherwise due or
(y) the date the Mandatory Prepayment Amount is paid in full, whichever is
greater, and (ii) all other amounts, costs, expenses and liquidated damages due
in respect of such Debentures.

        "Monthly Conversion Price" shall have the meaning set forth in
Section 6(a) hereof.

        "Monthly Redemption" shall mean the redemption of the Debenture pursuant
to Section 6(a) hereof.

        "Monthly Redemption Amount" shall mean, as to a Monthly Redemption,
$                        1.

--------------------------------------------------------------------------------

1One-twelfth of the original principal amount of this Debenture.

        "Monthly Redemption Date" means the 1st Business Day of each month,
commencing on March 1, 2006 and ending upon the full redemption of this
Debenture; provided, however, if (i) prior to December 1, 2006 the Company's
cash and cash equivalents, as disclosed in the Company's consolidated balance
sheet reported in the most recent periodic filing under the Exchange Act or
registration statement filed under the Securities Act, is less than $7,500,000
or (ii) the Company shall have received notification from the Trading Market or
the Commission that delisting or enforcement proceedings or actions against the
Company have been initiated against

3

--------------------------------------------------------------------------------



the Company, the Monthly Redemptions shall commence on the 1st Business Day of
the month after such balance sheet is filed with the Commission or such notice
is received by the Company and continue each month thereafter,.

        "New York Courts" shall have the meaning set forth in Section 9(d).

        "Notice of Conversion" shall have the meaning set forth in Section 4(a).

        "Original Issue Date" shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.

        "Person" means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

        "Purchase Agreement" means the Securities Purchase Agreement, dated as
of February 24, 2005, to which the Company and the original Holder are parties,
as amended, modified or supplemented from time to time in accordance with its
terms.

        "Registration Rights Agreement" means the Registration Rights Agreement,
dated as of the date of the Purchase Agreement, to which the Company and the
original Holder are parties, as amended, modified or supplemented from time to
time in accordance with its terms.

        "Registration Statement" means a registration statement meeting the
requirements set forth in the Registration Rights Agreement, covering among
other things the resale of the Conversion Shares and naming the Holder as a
"selling stockholder" thereunder.

        "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

        "Shareholder Approval" shall have the meaning given to such term in the
Purchase Agreement.

        "Subsidiary" shall have the meaning given to such term in the Purchase
Agreement.

        "Threshold Period" shall have the meaning given to such term in
Section 6(c).

        "Trading Day" means a day on which the Common Stock is traded on a
Trading Market.

        "Trading Market" means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange or the
Nasdaq National Market.

        "Transaction Documents" shall have the meaning set forth in the Purchase
Agreement.

        Section 2.    Interest.    

        a)    Payment of Interest in Cash or Kind.    The Company shall pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of 8% per annum, payable
(i) quarterly on March 31, June 30, September 30 and December 31, beginning on
the first such date after the Original Issue Date, (ii) on each Monthly
Redemption Date, (iii) on each Conversion Date (as to that principal amount then
being converted) and (iv) on the Maturity Date (except that, if any such date is
not a Business Day, then such payment shall be due on the next succeeding
Business Day) (each such date, an "Interest Payment Date"), in cash or shares of
Common Stock at the Interest Conversion Rate, or a combination thereof;
provided, however, payment in shares of Common Stock may only occur if during
the 10 Trading Days ending on the Trading Day immediately prior to the
applicable Interest Payment Date all of the Equity Conditions have been met and
the Company shall have given the Holder notice in accordance with the notice
requirements set forth below. In addition, if the Company elects to pay interest
in

4

--------------------------------------------------------------------------------



shares of Common Stock, such shares shall be delivered no later than the third
Trading Day after the Interest Payment Date.

        b)    Company's Election to Pay Interest in Kind.    Subject to the
terms and conditions herein, the decision whether to pay interest hereunder in
shares of Common Stock or cash shall be at the discretion of the Company. Not
less than 11 Trading Days prior to each Interest Payment Date, the Company shall
provide the Holder with written notice of its election to pay interest hereunder
either in cash or shares of Common Stock (the Company may indicate in such
notice that the election contained in such notice shall continue for later
periods until revised). Within 11 Trading Days prior to an Interest Payment
Date, the Company's election (whether specific to an Interest Payment Date or
continuous) shall be irrevocable as to such Interest Payment Date. Subject to
the aforementioned conditions, failure to timely provide such written notice
shall be deemed an election by the Company to pay the interest on such Interest
Payment Date in cash.

        c)    Interest Calculations.    Interest shall be calculated on the
basis of a 360-day year and shall accrue daily commencing on the Original Issue
Date until payment in full of the principal sum, together with all accrued and
unpaid interest and other amounts which may become due hereunder, has been made.
Payment of interest in shares of Common Stock shall otherwise occur pursuant to
Section 4(d)(ii) and only for purposes of the payment of interest in shares, the
Interest Payment Date shall be deemed the Conversion Date. Interest shall accrue
to and including on the Conversion Date and cease to accrue with respect to any
principal amount converted after the Conversion Date, provided that the Company
in fact delivers the Conversion Shares within the time period required by
Section 4(d)(ii). Interest hereunder will be paid to the Person in whose name
this Debenture is registered on the records of the Company regarding
registration and transfers of Debentures (the "Debenture Register"). Except as
otherwise provided herein, if at any time the Company pays interest partially in
cash and partially in shares of Common Stock, then such payment shall be
distributed ratably among the Holders based upon the principal amount of
Debentures held by each Holder.

        d)    Late Fee.    All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at the rate of 18% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) ("Late
Fees") which will accrue daily, from the date such interest is due hereunder
through and including the date of payment. Notwithstanding anything to the
contrary contained herein, if on any Interest Payment Date the Company has
elected to pay interest in Common Stock and is not able to pay accrued interest
in the form of Common Stock because it does not then satisfy the conditions for
payment in the form of Common Stock set forth above, then, at the option of the
Holder, the Company, in lieu of delivering either shares of Common Stock
pursuant to this Section 2 or paying the regularly scheduled cash interest
payment, shall deliver, within three Trading Days of each applicable Interest
Payment Date, an amount in cash equal to the product of the number of shares of
Common Stock otherwise deliverable to the Holder in connection with the payment
of interest due on such Interest Payment Date and the highest Closing Price
during the period commencing on the Interest Payment Date and ending on the
Trading Day prior to the date such payment is made.

        e)    Prepayment.    Except as otherwise set forth in this Debenture,
the Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder.

        Section 3.    Registration of Transfers and Exchanges.    

        a)    Different Denominations.    This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be made for such registration of transfer or exchange.

5

--------------------------------------------------------------------------------



        b)    Investment Representations.    This Debenture has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations.

        c)    Reliance on Debenture Register.    Prior to due presentment to the
Company for transfer of this Debenture, the Company and any agent of the Company
may treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

        Section 4.    Conversion.    

        a)    Voluntary Conversion.    At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture shall be
convertible into shares of Common Stock at the option of the Holder, in whole or
in part at any time and from time to time (subject to the limitations on
conversion set forth in Section 4(c) hereof). The Holder shall effect
conversions by delivering to the Company the form of Notice of Conversion
attached hereto as Annex A (a "Notice of Conversion"), specifying therein the
principal amount of Debentures to be converted and the date on which such
conversion is to be effected (a "Conversion Date"). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is provided hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender Debentures
to the Company unless the entire principal amount of this Debenture plus all
accrued and unpaid interest thereon has been so converted. Conversions hereunder
shall have the effect of lowering the outstanding principal amount of this
Debenture in an amount equal to the applicable conversion. The Holder and the
Company shall maintain records showing the principal amount converted and the
date of such conversions. The Company shall use best efforts to deliver any
objection to any Notice of Conversion within 2 Business Days of receipt of such
notice, but such failure shall not prejudice the Company's rights to contest
such calculations at a later date. The Holder and any assignee, by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted principal amount of this Debenture may be less than the amount
stated on the face hereof.

        b)    Conversion Price.    The conversion price in effect on any
Conversion Date shall be equal to $5.00 (subject to adjustment herein)(the
"Conversion Price").

        c)    Conversion Limitations.    

        i.    Trading Market Limitations.    Notwithstanding anything herein to
the contrary, if the Company has not obtained Shareholder Approval (as defined
below), then the Company may not issue upon conversion of the Debentures,
payment of interest pursuant to Section 2(a) or upon redemption of this
Debenture in shares of Common Stock pursuant to Section 6(a) in excess of
19.999% of the number of shares of Common Stock outstanding on the Trading Day
immediately preceding the Original Issue Date, less (A) the number of shares
issued prior to such Conversion Date pursuant to any Debentures, including the
Debentures and (B) the number of shares issued prior to such Conversion Date
pursuant to any Warrants (such number of shares, the "Issuable Maximum"). Each
Holder shall be entitled to a portion of the Issuable Maximum equal to the
quotient obtained by dividing (x) the aggregate principal amount of the
Debenture(s) issued and sold to such Holder on the Original Issue Date by
(y) the aggregate principal amount of all Debentures issued and sold by the
Company on the Original Issue Date. If any Holder shall no longer hold the
Debenture(s), then such Holder's remaining portion of the Issuable Maximum shall
be allocated pro-rata among the remaining Holders. If on any Conversion Date:
(1) the applicable Conversion Price then in effect is such

6

--------------------------------------------------------------------------------



that the shares issuable under this Debenture on any Conversion Date together
with (I) the aggregate number of shares of Common Stock that would then be
issuable upon conversion in full of all then outstanding Debentures and (II) the
aggregate number of all shares of Common Stock that would then be issuable upon
exercise in full of all then outstanding Warrants would exceed the Issuable
Maximum, and (2) the Company's shareholders shall not have previously approved
the transactions contemplated by the Transaction Documents, as may be required
by the applicable rules and regulations of the Trading Market (or any successor
entity), if any (the "Shareholder Approval"), then the Company shall fairly
apportion the shares of Common Stock available under the Issuable Maximum
pro-rata based on each Holder's original principal amount of Debentures issued
("Pro-Rata Allocation") and, with respect to the remainder of the aggregate
principal amount of the Debentures (including any accrued interest) then held by
such Holder for which a conversion in accordance with the applicable conversion
price would result in an issuance of shares of Common Stock in excess of such
Holder's Pro-Rata Allocation (the "Excess Principal"), the Company shall be
prohibited from issuing shares on such Excess Principal, and shall notify the
Holder of the reason therefor. This Debenture shall thereafter be unconvertible
to such extent until and unless Shareholder Approval is subsequently obtained or
is otherwise not required, but this Debenture shall otherwise remain in full
force and effect. The Holder shall have the sole and absolute discretion in
determining, within its Pro-Rata Allocation, whether to receive Conversion
Shares or Warrant Shares.

        ii.    Holder's Restriction on Conversion.    The Company shall not
effect any conversion of this Debenture, and the Holder shall not have the right
to convert any portion of this Debenture, pursuant to Section 4(a) or otherwise,
to the extent that after giving effect to such conversion, the Holder (together
with the Holder's affiliates), as set forth on the applicable Notice of
Conversion, would beneficially own in excess of 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to such conversion.
For purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which the determination of such sentence is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (A) conversion of
the remaining, nonconverted portion of this Debenture beneficially owned by the
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Debentures or the Warrants) subject to
a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 4(c)(ii),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. To the extent that the limitation contained in this section
applies, the determination of whether this Debenture is convertible (in relation
to other securities owned by the Holder) and of which a portion of this
Debenture is convertible shall be in the sole discretion of such Holder. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 4(c)(ii), in determining the number
of outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company's most recent
Form 10-QSB or Form 10-KSB, as the case may be, (y) a more recent public
announcement by the Company or (z) any other more recent notice by the Company
or the Company's Transfer Agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of the

7

--------------------------------------------------------------------------------






Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Debenture, by the Holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
provisions of this Section 4(c) may be waived by the Holder upon, at the
election of the Holder, not less than 61 days' prior notice to the Company, and
the provisions of this Section 4(c) shall continue to apply until such 61st day
(or such later date, as determined by the Holder, as may be specified in such
notice of waiver).

        d)    Mechanics of Conversion    

        i.    Conversion Shares Issuable Upon Conversion of Principal
Amount.    The number of shares of Common Stock issuable upon a conversion
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Debenture to be converted by (y) the
Conversion Price.

        ii.    Delivery of Certificate Upon Conversion.    Not later than three
Trading Days after any Conversion Date, the Company will deliver to the Holder
(A) a certificate or certificates representing the Conversion Shares which shall
be free of restrictive legends and trading restrictions (other than those
required by the Purchase Agreement) representing the number of shares of Common
Stock being acquired upon the conversion of Debentures (including, if so timely
elected by the Company, shares of Common Stock representing the payment of
accrued interest) and (B) a bank check in the amount of accrued and unpaid
interest (if the Company is required to pay accrued interest in cash). If no
legend is required on the certificates for Conversion Shares pursuant to
Section 4.1(c) of the Purchase Agreement, such certificates shall be transmitted
by the transfer agent of the Company to the Holder by crediting the account of
the Holder's prime broker with the Depository Trust Company System through the
Deposit Withdrawal Agent Commission system if the Company is a participant in
such system, or another established clearing corporation performing similar
functions, provided the Holder requests such transmission and provided that the
Holder making such request provides the transfer agent with the prime broker
account information necessary to effect such transfer.

        iii.    Failure to Deliver Certificates.    If in the case of any Notice
of Conversion such certificate or certificates are not delivered to or as
directed by the applicable Holder by the fifth Trading Day after a Conversion
Date, the Holder shall be entitled by written notice to the Company at any time
on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return the
certificates representing the principal amount of Debentures tendered for
conversion, which remedy shall not be the exclusive remedy of the Holder.

        iv.    Obligation Absolute; Partial Liquidated Damages.    If the
Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(d)(ii) by the fifth Trading Day after the
Conversion Date, the Company shall pay to such Holder, in cash, as liquidated
damages and not as a penalty, for each $1000 of principal amount being
converted, $10 per Trading Day (increasing to $20 per Trading Day after 5
Trading Days after such damages begin to accrue) for each Trading Day after such
fifth Trading Day until such certificates are delivered. The Company's
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person

8

--------------------------------------------------------------------------------






of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, such delivery
shall not operate as a waiver by the Company of any such action the Company may
have against the Holder. In the event a Holder of this Debenture shall elect to
convert any or all of the outstanding principal amount hereof, the Company may
not refuse conversion based on any claim that the Holder or any one associated
or affiliated with the Holder of has been engaged in any violation of law,
agreement or for any other reason, unless, an injunction from a court, on
notice, restraining and or enjoining conversion of all or part of this Debenture
shall have been sought and obtained and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the principal amount of this
Debenture outstanding, which is subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent it
obtains judgment. In the absence of an injunction precluding the same, the
Company shall issue Conversion Shares or, if applicable, cash, upon a properly
noticed conversion. Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 8 herein for the
Company's failure to deliver Conversion Shares within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief. The exercise of any such rights shall not
prohibit the Holders from seeking to enforce damages pursuant to any other
Section hereof or under applicable law. Notwithstanding anything contained
herein to the contrary, if a Holder requires the Company to make payment in
respect of liquidated damages hereunder for the failure to timely deliver
certificates hereunder and the Company timely pays in full such payment, the
Company shall not be required to pay such Holder Buy-In Compensation under
Section 4(d)(v) in respect of the certificates resulting in such liquidated
damages.

        v.    Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion.    In addition to any other rights available to the Holder, if
the Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(d)(ii) by the fifth Trading Day after the
Conversion Date, and if after such fifth Trading Day the Holder is required by
its brokerage firm to purchase (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by such Holder of the
Conversion Shares which the Holder anticipated receiving upon such conversion (a
"Buy-In"), then the Company shall (A) pay in cash to the Holder (in addition to
any remedies available to or elected by the Holder) the amount by which (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that such Holder anticipated receiving from the
conversion at issue multiplied by (2) the actual sale price of the Common Stock
at the time of the sale (including brokerage commissions, if any) giving rise to
such purchase obligation and (B) at the option of the Holder, either reissue
Debentures in principal amount equal to the principal amount of the attempted
conversion or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its delivery
requirements under Section 4(d)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of Debentures with respect to which the actual sale
price of the Conversion Shares at the time of the sale (including brokerage
commissions, if any) giving rise to such purchase obligation was a total of
$10,000 under clause (A) of the immediately preceding sentence, the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice and supporting documentation indicating the amounts payable to
the Holder in respect of the Buy-In. Notwithstanding anything contained herein
to the contrary, if a Holder requires the Company to make payment in respect of
a Buy-In for the failure to timely deliver certificates hereunder and the
Company timely pays in full such payment, the Company shall not be required to
pay such Holder liquidated damages under Section 4(d)(iv) in respect of the
certificates resulting in such Buy-In.

9

--------------------------------------------------------------------------------







        vi.    Reservation of Shares Issuable Upon Conversion.    The Company
covenants that it will (A) prior to such time as the shareholders of the Company
approve an increase in the Company's authorized capital stock ("Approval Date"),
reserve and keep available out of its authorized and unissued shares of Common
Stock solely for the purpose of issuance upon conversion of this Debenture and
payment of interest on this Debenture the number of shares set forth on
Schedule 3.1(f) of the Purchase Agreement and (B) after the Approval Date,
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of issuance upon conversion of this Debenture and
payment of interest on this Debenture, not less than such number of shares of
the Common Stock as shall (subject to any additional requirements of the Company
as to reservation of such shares set forth in the Purchase Agreement) be
issuable (taking into account the adjustments and restrictions of Section 5)
upon the conversion of the outstanding principal amount of the Debentures and
payment of interest hereunder. The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holders and be duly and validly authorized, issued and fully paid, nonassessable
and, if the Registration Statement is then effective under the Securities Act,
registered for public sale in accordance with such Registration Statement.

        vii.    Fractional Shares.    Upon a conversion hereunder the Company
shall not be required to issue stock certificates representing fractions of
shares of the Common Stock, but may if otherwise permitted, make a cash payment
in respect of any final fraction of a share based on the Closing Price at such
time. If the Company elects not, or is unable, to make such a cash payment, the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock.

        viii.    Transfer Taxes.    The issuance of certificates for shares of
the Common Stock on conversion of the Debentures shall be made without charge to
the Holders thereof for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificate, provided that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder of such Debentures so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

        Section 5.    Certain Adjustments.    

        a)    Stock Dividends and Stock Splits.    If the Company, at any time
while the Debentures are outstanding: (A) shall pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock (which, for avoidance of doubt, shall not include any shares of Common
Stock issued by the Company pursuant to this Debenture, including as interest
thereon), (B) subdivide outstanding shares of Common Stock into a larger number
of shares, (C) combine (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issue by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such

10

--------------------------------------------------------------------------------



dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

        b)    Intentionally Omitted.    

        c)    Pro Rata Distributions.    If the Company, at any time while
Debentures are outstanding, shall distribute to all holders of Common Stock (and
not to Holders) evidences of its indebtedness or assets (including cash or cash
dividends) or rights or warrants to subscribe for or purchase any security, then
in each such case the Conversion Price shall be determined by multiplying such
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the Closing Price determined as of
the record date mentioned above, and of which the numerator shall be such
Closing Price on such record date less the then fair market value at such record
date of the portion of such assets or evidence of indebtedness so distributed
applicable to one outstanding share of the Common Stock as determined by the
Board of Directors in good faith. In either case the adjustments shall be
described in a statement provided to the Holders of the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

        d)    Fundamental Transaction.    if, at any time while this Debenture
is outstanding, (A) the Company effects any merger or consolidation of the
Company with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(D) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then upon any subsequent conversion of this
Debenture, the Holder shall have the right to elect (i) to retain this
Debenture, which shall, after the effective date of such Fundamental
Transaction, be non-convertible into equity securities of the Company or its
successor in interest, or (ii) to be repaid 130% of the outstanding principal
amount of this Debenture plus 100% of all accrued but unpaid interest plus 100%
of all accrued but unpaid liquidated damages, or (iii) to receive, for each
Conversion Share that would have been issuable upon such conversion absent such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the "Alternate
Consideration"). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. The Holder shall make such election within 10 Business Days after
receipt of notice of the effective date of such Fundamental Transaction. To the
extent necessary to effectuate the foregoing provisions, any successor to the
Company or surviving entity in such Fundamental Transaction shall issue to the
Holder a new debenture consistent with the foregoing provisions and evidencing
the Holder's right to convert such debenture into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms

11

--------------------------------------------------------------------------------






requiring any such successor or surviving entity to comply with the provisions
of this paragraph (d) and insuring that this Debenture (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. Notwithstanding anything to the contrary contained
in this Section, the term "Fundamental Transaction" shall not include any
transaction by which the Company disposes of any assets in its semi-conductor
division located in Vancouver, Washington.

        e)    Calculations.    All calculations under this Section 5 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
The number of shares of Common Stock outstanding at any given time shall not
includes shares of Common Stock owned or held by or for the account of the
Company, and the description of any such shares of Common Stock shall be
considered on issue or sale of Common Stock. For purposes of this Section 5, the
number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.

        f)    Exempt Issuance.    Notwithstanding the foregoing, no adjustment
will be made under this Section 5 in respect of an Exempt Issuance.

        g)    Notice to Holders.    

        i.    Adjustment to Conversion Price.    Whenever the Conversion Price
is adjusted pursuant to any of this Section 5, the Company shall promptly mail
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment. If
the Company issues a variable rate security, despite the prohibition thereon in
the Purchase Agreement, the Company shall be deemed to have issued Common Stock
or Common Stock Equivalents at the lowest possible conversion or exercise price
at which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Purchase Agreement), or the lowest possible
adjustment price in the case of an MFN Transaction. The term "MFN Transaction"
shall mean a transaction in which the Company issues or sells any securities in
a capital raising transaction or series of related transactions which grants to
an investor the right to receive additional shares based upon future
transactions of the Company on terms more favorable than those granted to such
investor in such offering.

        ii.    Notice to Allow Conversion by Holder.    If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of the
Debentures, and shall cause to be mailed to the Holders at their last addresses
as they shall appear upon the stock books of the Company, at least 20 calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be

12

--------------------------------------------------------------------------------






determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice, without limiting Holder's right to convert at any other
time.

        Section 6.    Monthly Redemption and Forced Conversion.    

        a)    Monthly Redemption.    On each Monthly Redemption Date, the
Company shall redeem the Monthly Redemption Amount plus accrued but unpaid
interest, the sum of all liquidated damages and any other amounts then owing to
such Holder in respect of the Debenture. The Monthly Redemption Amount due on
each Monthly Redemption Date shall be paid in cash; provided, however, as to any
Monthly Redemption and upon 11 Trading Days' prior written irrevocable notice,
in lieu of a cash redemption payment the Company may elect to pay all or part of
a Monthly Redemption in Conversion Shares based on a conversion price equal to
the lesser of (a) the then Conversion Price and (b) 88% of the average of the 10
Closing Prices ending on the Trading Day immediately prior to the applicable
Monthly Redemption Date (subject to adjustment for any stock dividend, stock
split, stock combination or other similar event affecting the Common Stock
during such 10 Trading Day period) (the "Monthly Conversion Price"); provided,
however, that the Company may not pay the Monthly Redemption Amount in
Conversion Shares unless, on the Monthly Redemption Date and during the 10
Trading Day period ending on the Trading Day immediately prior to the Monthly
Redemption Date, the Equity Conditions have been satisfied. The Holders may
convert, pursuant to Section 4(a), any principal amount of the Debenture subject
to a Monthly Redemption at any time prior to the date that the Monthly
Redemption Amount and all amounts owing thereon are due and paid in full. Unless
otherwise indicated by the Holder in the applicable Notice of Conversion, any
principal amount of Debenture converted during any 10 day period until the date
the Monthly Redemption Amount is paid shall be first applied to the principal
amount subject to the Monthly Redemption and such Holder's cash payment of the
Monthly Redemption Amount on such Monthly Redemption Date shall be reduced
accordingly, and any remaining principal amount so converted shall be applied
against the last principal scheduled to be repaid, in reverse time order. The
Company covenants and agrees that it will honor all Notice of Conversions
tendered up until such amounts are paid in full. The Company's determination to
pay a Monthly Redemption in cash or shares of Common Stock shall be applied
ratably to all Holders based on their initial purchases of Debentures pursuant
to the Purchase Agreement.

        b)    Redemption Procedure.    The payment of cash and/or issuance of
Common Stock, as the case may be, pursuant to a Monthly Redemption shall be made
on the Monthly Redemption Date except that if the Company elects to pay in
shares of Common Stock, such shares shall be delivered no later than the third
Trading Day after the Monthly Redemption Date. If any portion of the cash
payment for a Monthly Redemption shall not be paid by the Company by the
respective due date, interest shall accrue thereon at the rate of 18% per annum
(or the maximum rate permitted by applicable law, whichever is less) until the
payment of the Monthly Redemption Amount, plus all amounts owing thereon is paid
in full. If payment for a Monthly Redemption is made in shares, such issuance
will occur otherwise pursuant to Section 4 and be subject to all the provisions
therein, including but not limited to, timely delivery of shares and liquidated
damages. Alternatively, if any portion of the Monthly Redemption Amount remains
unpaid after such date,

13

--------------------------------------------------------------------------------






the Holders subject to such redemption may elect, by written notice to the
Company given at any time thereafter, to invalidate ab initio such redemption,
notwithstanding anything herein contained to the contrary.

        c)    Forced Conversion.    Notwithstanding anything herein to the
contrary, if after the one year anniversary of the Closing Date each of the
Closing Prices for any 20 Trading Days during a 30 consecutive Trading Day
period (such period commencing only after the one year anniversary of the
Closing Date, such period the "Threshold Period")) exceeds 150% of the then
Conversion Price, the Company may, within 1 Trading Day of the end of any such
period, deliver a notice to the Holder (a "Forced Conversion Notice" and the
date such notice is received by the Holder, the "Forced Conversion Notice Date")
to cause the Holder to convert on the fifth Trading Day after the Forced
Conversion Notice Date (the "Forced Conversion Date") all or part of the then
outstanding principal amount of Debentures pursuant to Section 4, which
conversion shall be subject to all the provisions therein, including but not
limited to, timely delivery of shares and liquidated damages. The Company may
only effect a Forced Conversion Notice if all of the Equity Conditions are met
through the applicable Threshold Period until the date of the applicable Forced
Conversion Date and each of the Closing Prices for the period from the 30th
Trading Day of the Threshold Period through to the Forced Conversion Date
exceeds 150% of the then Conversion Price. Any Forced Conversion shall be
applied ratably to all Holders based on their initial purchases of Debentures
pursuant to the Purchase Agreement.

        Section 7.    Negative Covenants.    So long as any portion of this
Debenture is outstanding, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:

        a)    enter into, create, incur, assume, guarantee or suffer to exist
any indebtedness or liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits there from that is senior to, or pari passu with, in any respect, the
Company's obligations under the Debentures, except that the Company may incur
payables to its vendors, indebtedness to finance accounts receivable, and
indebtedness to purchase or lease items of capital equipment, which indebtedness
may be secured by liens upon the equipment so leased or purchased, but not by
any general lien upon the Company's assets;

        b)    amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder;

        c)     repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or other
equity securities other than as to the Conversion Shares to the extent permitted
or required under the Transaction Documents or as otherwise permitted by the
Transaction Documents, except that the Company shall be permitted to redeem
shares of its Series A Preferred Stock and its Class B Warrants and Class C
Warrants in accordance with their respective terms;

        d)    pay any cash or in kind distribution to any equity holders of the
Company or its Subsidiaries, other than dividends required to be paid on the
shares of the Company's Series E Preferred Stock outstanding on the Original
Issue Date; and

        e)    enter into any agreement with respect to any of the foregoing.

        Section 8.    Events of Default.    

        a)    "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of

14

--------------------------------------------------------------------------------



law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

        i.      any default in the payment of (A) the principal amount of any
Debenture, or (B) interest (including Late Fees) on, or liquidated damages in
respect of, any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured, within the earlier to occur of
(i) five Trading Days after written notice of such default sent by the Holder or
by any other Holder and (b) ten Trading Days after the Company shall become or
should have become aware of such failure;

        ii.     the Company shall fail to observe or perform any other covenant
or agreement contained in this Debenture (other than a breach by the Company of
its obligations to deliver shares of Common Stock to the Holder upon conversion
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after
written notice of such default sent by the Holder or by any other Holder and
(B)10 Trading Days after the Company shall become or should have become aware of
such failure;

        iii.    a default or event of default (subject to any grace or cure
period provided for in the applicable agreement, document or instrument) shall
occur under (A) any material term of any of the Transaction Documents other than
the Debentures, other than failing to file the initial Registration Statement
pursuant to the Registration Rights Agreement in time periods set forth therein
or other than as otherwise specifically set forth as a separate Event of Default
hereunder, including but not limited to, the failure to get the Registration
Statement effective on or prior to the Effectiveness Date pursuant to the
Registration Rights Agreement (which is separately covered pursuant to
clause (ix) hereunder), or (B) any other material agreement, lease, document or
instrument included as an exhibit to the SEC Reports to which the Company or any
Subsidiary is bound provided such default or event of default would result in a
Material Adverse Effect on the Company;

        iv.    any representation or warranty made herein, in any other
Transaction Documents, in any written statement pursuant hereto or thereto, or
in any other report, financial statement or certificate made or delivered to the
Holder or any other holder of Debentures shall be untrue or incorrect in any
material respect as of the date when made or deemed made;

        v.     (i) the Company or any of its Subsidiaries shall commence, or
there shall be commenced against the Company or any such Subsidiary, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary thereof or (ii) there is commenced against the Company or any
Subsidiary thereof any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or (iii) the Company or any
Subsidiary thereof is adjudicated by a court of competent jurisdiction insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iv) the Company or any Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
(v) the Company or any Subsidiary thereof makes a general assignment for the
benefit of creditors; or (vi) the Company shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (vii) the Company or any Subsidiary thereof shall call

15

--------------------------------------------------------------------------------






a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (viii) the Company or any Subsidiary thereof
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or (ix) any corporate or other
action is taken by the Company or any Subsidiary thereof for the purpose of
effecting any of the foregoing;

        vi.    the Company or any Subsidiary shall default in any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Company in an amount exceeding $250,000, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

        vii.   the Common Stock shall not be eligible for quotation on or quoted
for trading on a Trading Market and shall not again be eligible for and quoted
or listed for trading thereon within ten Trading Days or the Company shall have
received notification from the Trading Market or the Commission that delisting
or enforcement proceedings or actions against the Company have been initiated
against the Company;

        viii.  the Company shall be a party to any Change of Control
Transaction, shall agree to sell or dispose of all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction); provided, that the sale or other disposition of
the Company's semiconductor business headquartered in Vancouver, Washington,
shall not be deemed a sale of assets for this purpose; or shall redeem or
repurchase more than a de minimis number of its outstanding shares of Common
Stock or other equity securities of the Company in violation of Section 7(c)
above. Redemptions of Conversion Shares and repurchases of shares of Common
Stock or other equity securities of departing officers and directors of the
Company; provided such repurchases shall not exceed $100,000, in the aggregate,
for all officers and directors during the term of this Debenture shall not be
considered an Event of Default hereunder;

        ix.    a Registration Statement shall not have been declared effective
by the Commission on or prior to the 270th calendar day after the Closing Date;

        x.     if, during the Effectiveness Period (as defined in the
Registration Rights Agreement), the effectiveness of the Registration Statement
lapses for any reason or the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement, in either case, for more than 20 consecutive Trading
Days or 35 non-consecutive Trading Days during any 12 month period; provided,
however, that in the event that the Company is negotiating a merger,
consolidation, acquisition or sale of all or substantially all of its assets or
a similar transaction and in the written opinion of counsel to the Company, the
Registration Statement, would be required to be amended to include information
concerning such transactions or the parties thereto that is not available or may
not be publicly disclosed at the time, the Company shall be permitted an
additional 20 consecutive Trading during any 12 month period relating to such an
event;

        xi.    the Company shall fail for any reason to deliver certificates to
a Holder prior to the seventh Trading Day after a Conversion Date or Forced
Conversion Date pursuant to and in accordance with Section 4(d) or the Company
shall provide notice to the Holder, including by way of public announcement, at
any time, of its intention not to comply with requests for conversions of any
Debentures in accordance with the terms hereof; and

16

--------------------------------------------------------------------------------






        xii.   any Person shall breach the agreements delivered to the initial
Holders pursuant to Section 2.2(a)(iv) of the Purchase Agreement and as a
result, the Company does not obtain Shareholder Approval on or before
November 30, 2005.

        b)    Remedies Upon Event of Default.    If any Event of Default occurs,
the full principal amount of this Debenture, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become, at
the Holder's election, immediately due and payable in cash. The aggregate amount
payable upon an Event of Default shall be equal to the Mandatory Prepayment
Amount. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Debenture, the interest rate on
this Debenture shall accrue at the rate of 18% per annum, or such lower maximum
amount of interest permitted to be charged under applicable law. All Debentures
for which the full Mandatory Prepayment Amount hereunder shall have been paid in
accordance herewith shall promptly be surrendered to or as directed by the
Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

        Section 9.    Miscellaneous.    

        a)    Notices.    Any and all notices or other communications or
deliveries to be provided by the Holders hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, facsimile
number 303-279-7300, Attn: John V. Sakys, CPA, Vice President (with a copy that
does not constitute notice to Burns, Figa & Will, P.C., attn: Herrick K.
Lidstone, Jr., Esq., Suite 1030, 6400 Fiddler's Green Circle, Englewood, CO
80111; facsimile 720-493-9951) or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holders delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

        b)    Absolute Obligation.    Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, interest and
liquidated damages (if any) on, this Debenture at the time, place, and rate, and
in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of the Company. This Debenture ranks pari passu with all other
Debentures now or hereafter issued under the terms set forth herein.

17

--------------------------------------------------------------------------------






        c)    Lost or Mutilated Debenture.    If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.

        d)    Governing Law.    All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the "New York Courts"). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby (including with respect to the enforcement of
any of the Transaction Documents), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Debenture, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

        e)    Waiver.    Any waiver by the Company or the Holder of a breach of
any provision of this Debenture shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Debenture. The failure of the Company or the Holder to insist
upon strict adherence to any term of this Debenture on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Debenture. Any waiver must be in writing and signed by the party against whom
the waiver is asserted.

        f)    Severability.    If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates applicable laws governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum permitted rate of
interest. The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the principal of or interest on this Debenture as contemplated herein,
wherever enacted, now or at any time hereafter

18

--------------------------------------------------------------------------------






in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such power as though no such law has been enacted.

        g)    Next Business Day.    Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

        h)    Headings.    The headings contained herein are for convenience
only, do not constitute a part of this Debenture and shall not be deemed to
limit or affect any of the provisions hereof.

*********************

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

    ISONICS CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

20

--------------------------------------------------------------------------------



ANNEX A
NOTICE OF CONVERSION

        The undersigned hereby elects to convert principal under the 8%
Convertible Debenture of Isonics Corporation, a California corporation (the
"Company"), into shares of common stock, no par value (the "Common Stock"), of
the Company according to the conditions hereof, as of the date written below. If
shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any.

        By the delivery of this Notice of Conversion the undersigned represents
and warrants to the Company that its ownership of the Common Stock does not
exceed the amounts determined in accordance with Section 13(d) of the Exchange
Act, specified under Section 4 of this Debenture.    The undersigned further
represents and warrants that it has reviewed all of the reports filed by the
Company with the Securities and Exchange Commission, the press releases issued
by Isonics, and such other information regarding the Company as it has
determined appropriate or necessary in the circumstances, that it has received
such additional information regarding the Company that it has requested, and
that it has consulted with its legal, tax, investment, financial, and other
advisors regarding the conversion described in this Conversion Notice.

        The undersigned agrees to comply with the prospectus delivery
requirements under the applicable securities laws in connection with any
transfer of the aforesaid shares of Common Stock.

        Conversion calculations:

    Date to Effect Conversion:
 
 
Principal Amount of Debentures to be Converted:
 
 
Payment of Interest in Common Stock    yes    no
 
 
If yes, $            of Interest Accrued on Account of Conversion
    at Issue.
 
 
Number of shares of Common Stock to be issued:
 
 
Signature:
 
 
Name:
 
 
Address:

21

--------------------------------------------------------------------------------



Schedule 1
CONVERSION SCHEDULE

        The 8% Convertible Debentures in the aggregate principal amount of
$                        issued by Isonics Corporation, a California
corporation. This Conversion Schedule reflects conversions made under Section 4
of the above referenced Debenture.

Dated:

Date of Conversion
(or for first entry,
Original Issue Date)

--------------------------------------------------------------------------------

  Amount of
Conversion

--------------------------------------------------------------------------------

  Aggregate
Principal
Amount
Remaining
Subsequent to
Conversion
(or original
Principal
Amount)

--------------------------------------------------------------------------------

  Company Attest

--------------------------------------------------------------------------------


    
 
 
 
 
 
 

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------





QuickLinks


8% CONVERTIBLE DEBENTURE
